O’Dwyer, J.
On the hearing of the motion for a resettlement of the order as entered, and after having his attention directly called to the alleged errors in the order as entered, tfie justice determined that the order as entered correctly stated that the papers used upon the motion and the decision of the court thereon, and with that disposition by the justice presiding, we are not disposed to interfere.
Order appealed from affirmed, with ten dollars costs and disbursements.'
Fitzsimons, Ch. J., and Schuchman, J., concur.
Order affirmed, with ten dollars costs.